     Case 20-22898-CMB           Doc 168Filed 03/29/21 Entered 03/29/21 20:43:53                 Desc Main
                                      Document      Page 1 of 17
                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re: Ronald G. Linaburg,                            )       Bankruptcy No. 20-22898-CMB
                                                      )
         Debtor.                                      )       Chapter 11
                                                      )
                                                      )       Honorable Carlota M. Bӧhm

                                    DISCLOSURE STATEMENT
                             TO ACCOMPANY PLAN DATED MARCH 29, 2021

         Debtor furnishes this disclosure statement to creditors in the above-captioned matter pursuant to

Bankruptcy Code §1125 to assist them in evaluating Debtor’s proposed Chapter 11 plan, a copy of which is

attached hereto. Creditors may vote for or against the plan of reorganization. Creditors who wish to vote must

complete their ballots and return them to the following address before the deadline noted in the order approving

the disclosure statement and fixing time. The Court will schedule a hearing on the plan pursuant to 11 U.S.C.

§1129.

                                          Address for return of ballots:

                                          Brian C. Thompson, Esquire
                                           Thompson Law Group, P.C.
                                      125 Warrendale Bayne Road, Suite 200
                                             Warrendale, PA 15086

I.       Background

1.       Name of Debtor

         Ronald G. Linaburg.

2.       Type of Debtor

         Debtor is an individual residing in the Commonwealth of Pennsylvania.

3.       Debtor’s Business or Employment

         Debtor Ronald is disabled and retired. He is currently not employed.

4.       Date of Chapter 11 Filing:

         Chapter 11 Bankruptcy filed on October 9, 2020.


                                                          1
      Case 20-22898-CMB               Doc 168      Filed 03/29/21 Entered 03/29/21 20:43:53                      Desc Main
                                                 Document      Page 2 of 17



5.      Events that Caused the Filing:

        The Debtor initiated this Chapter 11 case to reorganize business-related debts and obligations associated
        with the business failure and subsequent bankruptcy filing of 5171 Campbells Land Co., Inc., (19-
        22715-CMB; United States Bankruptcy Court for the Western District of Pennsylvania) that resulted in
        multiple legal actions filed against Debtor in various jurisdictions throughout the United States. At,
        around or around the time that these alleged business debts associated with 5171 Campbells Land Co.,
        Inc. were incurred, Debtor had suffered from significant injuries after being hit by an automobile while
        riding a bicycle in his neighborhood. Debtor has stated and alleged that he was misled to invest in, and
        financially support, the now defunct 5171 Campbells Land Co., Inc. business venture.

6.      Anticipated Future of the Debtors & Source of this Information and Opinion:

        Debtor has deposited $250,000.00 with Debtor’s Counsel in an escrow account held by Thompson Law
        Group, P.C. on behalf of Debtor, with those funds to be disbursed on the effective date of the confirmed
        Chapter 11 Plan. Additionally, the Plan is to be implemented and funded by the reorganized Debtor
        through exempted tenancy by entireties assets, which have increased in value since Debtor’s Bankruptcy
        case filing date, to the extent of, and only when necessary, to pay any potential deficits in Plan funding.

7.      Summarize all Significant Features of the Plan Including When and How Each Class of Creditor
        Will Be Paid and What, If Any, Liens Will Be Retained By Secured Creditors or Granted to Any
        Creditor Under the Plan

        A. Class 1, Administrative Claims (Unimpaired). Claims shall be paid in full on the Plan effective date,

if possible, or as soon thereafter as practicable. Other post-petition administrative claims, including counsel

fees and quarterly fees to the United States Trustee will be paid as they become due from time to time and with

prior Court approval when required.

        B. Class 2, Secured Claims (Unimpaired)

        a.       Municipality of Mt. Lebanon (Proof of Claim No. 5)

        The secured claim of the Municipality of Mt. Lebanon in the amount of $196.31 is secured against the

residence of the Debtor known as 924 Valleyview Road, Pittsburgh, PA 15129, and shall be paid in full by

lump-sum payment on the Plan effective date.

        C. Class 3, Secured Claims1 (Unimpaired).

1
 First National Bank has filed a Proof of Claim No. 3 for unsecured debt related to property owned by related Debtor 5171 Campbells
Land Co., Inc. Debtor signed the promissory note individually relating to financing the purchase of this real property located at 5171
Campbells Run Road, Pittsburgh, PA 15205, but he is not the owner of this real property, which is subject to sale and payment in full

                                                                  2
      Case 20-22898-CMB             Doc 168      Filed 03/29/21 Entered 03/29/21 20:43:53                    Desc Main
                                               Document      Page 3 of 17

        a.       Dollar Bank Home Mortgage (2059 Pemberton Street).

        The secured claim of Dollar Bank Home Mortgage in the amount of $536,800.00 is secured against the

real property of the Debtor known as 2059 Pemberton Street, Philadelphia, PA 19146, and shall be paid over 5

years as part of the Chapter 11 Plan, with 60 equal monthly principal and interest payments of $3,611.80, with

lien retained until paid in full. At the conclusion of the 5-year term, if not paid in full beforehand via sale or

otherwise, a balloon payment will be made for any remaining balance still owed at that time. Debtor’s Plan

does not contemplate the sale of the 2059 Pemberton Street real property.

        D. Class 4, General Unsecured Creditors (Impaired).

        The general unsecured creditors with unsecured claims in excess of $500.00 shall collectively be paid an

aggregate lump-sum payment of Two Hundred Fifty Thousand Dollars ($250,000.00), which is currently being

held in an escrow account of Thompson Law Group, P.C., Counsel for Debtor. This amount exceeds by 500%

the amount that the general unsecured creditors would receive in a hypothetical Chapter 7 case under the

liquidation alternative test, which would be Forty-Seven Thousand Seven Hundred Fifty-Four Dollars

($47,754.00). This lump-sum distribution represents an approximate 21% payment of the allowed claims, and it

will be paid on the effective date of Debtor’s confirmed Chapter 11 Plan, which shall be within 30 days of an

order confirming Debtor’s Chapter 11 Plan.

        E. Class 5, De Minimis General Unsecured Non-Tax and Tax Creditors (Unimpaired)

        The general unsecured non-tax and tax creditors with De Minimis claims not in excess of $500.00 shall

be paid Three Hundred Thirty-Seven Dollars and Seventy-Nine Cents ($337.79), a currently estimated 100% of

allowed claims, to be paid on the effective date within 30 days of Plan confirmation.

8.    Are All Monthly Operating Statements Current and on File with the Clerk of
Court?
      Yes X No ___

If Not, Explain:

vis a vis an auction currently scheduled for May 12, 2021 in the 5171 Campbells Land Co., Inc. Bankruptcy Case at 19-22715. By
virtue of that sale, Debtor’s general unsecured class amount will be reduced by approximately $712,110.06.

                                                                3
      Case 20-22898-CMB           Doc 168     Filed 03/29/21 Entered 03/29/21 20:43:53         Desc Main
                                            Document      Page 4 of 17

9.     Does the plan provide for releases of non-debtor parties? Specify which parties and terms of
release.

         No.

10.      Identify all executory contracts that are to be assumed, assumed and assigned, or rejected.
         None.


11.    Has an election under 11 U.S.C. §1121(e) been filed with the Court to be treated as a small
business?

         Yes                    No __X

12.      Specify property that will be transferred subject to 11 U.S.C. §1146.

         While no property is currently contemplated to be sold in connection with 11 U.S.C. §1146, Debtor
         reserves his right to amend the Chapter 11 Plan and do so if appropriate.

II.      Creditors

   A.     Secured Claims
 Creditor           Total Amt.          Arrearages Type of Collateral Priority of    Disputed     Will Liens be
                    Owed                           Lien                              Liquidated   Retained Under
                    (Estimated                                                       Unliquidated the Plan (Y) or
                    or claimed)                                                                   (N)
 Dollar Bank Home $536,800.00           $0.00       1st Mortgage- Debtor’s real                   Y
 Mortgage                                           property located at 2059
                                                    Pemberton Street,
                                                    Philadelphia, PA 19146
 Municipality of        $196.31         $0.00       Municipal Lien – Debtor’s                       Y
 Mt. Lebanon                                        real property located at 924
                                                    Valleyview Road, Pgh, PA
                                                    15129
 Total                  $536,996.31

B.       Unsecured Claims

         1.     Amount Debtor Scheduled (Disputed and Undisputed)*                  $3,710,345.23
         2.     Amount of Unscheduled Unsecured Claims                              $    6,674.59
         3.     Total Claims Scheduled or Filed                                     $3,732,530.72
         4.     Amount Debtor Disputes (Investigation not complete)                 $3,093,449.44
         5.     Estimated Allowable Unsecured Claims*                               $1,273,645.81

C.       Other Classes of Creditors - Priority

         1.     Amount Debtor Scheduled (Disputed and Undisputed)                   $0.00
         2.     Amount of Unscheduled Priority Claims                               $0.00

                                                         4
       Case 20-22898-CMB          Doc 168   Filed 03/29/21 Entered 03/29/21 20:43:53        Desc Main
                                          Document      Page 5 of 17
        3.       Total Claims Scheduled or Filed                            $0.00
        4.       Amount Debtor Disputes                                     $0.00
        5.       Estimated Allowable Unsecured Claims                       $0.00

D.      Other Classes of Interest Holders

       1.     Amount Debtor Scheduled (Disputed and Undisputed)                 $0.00
       2.     Amount of Unscheduled Unsecured Claims                            $0.00
       3.     Total Claims Scheduled of Filed                                   $0.00
(*See also Footnote 1 on page 2 herein)

        4.       Amount Debtor Disputes                                         $0.00
        5.       Estimated Allowable Unsecured Claims                           $0.00

III.    Assets

 Assets               Value             Basis for Value                Name of             Amount of
                                        Priority of Lien               Lienholder (if      Debtor’s Equity
                                                                       any) (Fair Market   (Value Minus
                                                                       Value/Book          Liens, but not
                                                                       Value)              considering
                                                                                           exemptions)
 Residence – 924      $800,000.00       Debtor’s opinion/comparable    Municipality of     $399,901.84
 Valleyview                             sales                          Mt. Lebanon
 Road, Pgh, PA                                                         $196.31
 15129
 Vacant and           $1,500.00         Debtor’s opinion/comparable    None                $1,500.00
 undeveloped land                       sales
 adjacent to
 residence –
 Valleyview
 Road,
 Pittsburgh, PA
 15219
 Rental property –    $700,000.00       Debtor’s opinion/comparable    Dollar Bank         $81,600.00
 2059 Pemberton                         sales                          $536,800.00
 Street,
 Philadelphia, PA
 19146
 2015 Audi A8         $19,785.00        Debtor’s opinion/Kelley Blue   None                $9,892.50
                                        Book value
 Cash                 $150.00           Debtor’s actual value          None                $150.00

 Checking account $140.00               Debtor’s estimation/Fair       None                $70.00
 PNC Bank                               Market Value
 Checking account $0.00                 Debtor’s estimation/Fair       None                $0.00
 PNC Bank                               Market Value



                                                           5
    Case 20-22898-CMB             Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53    Desc Main
                                        Document        Page 6 of 17
Checking account      $88,492.18       Debtor’s estimation/Fair      None            $44,246.09
Dollar Bank                            Market Value
DIP Account           $250.00          Debtor’s estimation/Fair      None            $250.00
Dollar Bank                            Market Value
Financial account     $2,783,200.00    Debtor’s estimation/Fair      None            $1,391,600.00
G-Research                             Market Value
Financial account     $1,746,911.00    Debtor’s estimation/Fair      None            $873,455.50
Schwab                                 Market Value
Financial account     $4,581,989.00    Debtor’s estimation/Fair      None            $2,290,994.50
Schwab                                 Market Value
Financial account     $325,568.00      Debtor’s estimation/Fair      None            $162,784.00
Venator Capital                        Market Value
Holdings
Various               $13,000.00       Debtor’s opinion/estimation   None            $6,500.00
Household items
Computer, cell        $7,000.00        Debtor’s opinion/estimation   None            $3,500.00
phones, other
household
electronics
Peloton bicycle,  $1,000.00            Debtor’s opinion/estimation   None            $1,000.00
weight lifting
equipment
Personal Clothing $1,000.00            Debtor’s opinion/estimation   None            $1,000.00

Rolex Watch           $5,000.00        Debtor’s opinion/estimation   None            $5,000.00
Wedding Band,         $2,000.00        Debtor’s opinion/estimation   None            $2,000.00
gold wrist band
CPAP Breathing        $50.00           Debtor’s opinion/estimation   None            $50.00
Machine
IRA                   $4,010,808.0     Debtor’s estimation/Fair      None            $4,010,808.00
G-Research                             Market Value
Associated            $10,000.00       Stock restriction agreement   None            $10,000.00
Dental
Specialists,
Professional
Corporation 1000
shares (restricted)
First Capital         $7,600.00        Stock restriction agreement   None            $7,600.00
Housing Partners
8 units
(restricted)
L-4, Inc.             $3,250.00        Debtor’s opinion/estimation   None            $3,250.00
50 shares




                                                      6
    Case 20-22898-CMB         Doc 168   Filed 03/29/21 Entered 03/29/21 20:43:53 Desc Main
                                      Document        Page 7 of 17
Northwestern         $376,291.00     Debtor’s estimation/Fair      None         $0.00
Mutual Life                          Market Value
Insurance ending
in 0187
Irrevocable trust
(Not an asset of
Debtor's
bankruptcy
estate)




Northwestern         $1,323,529.97   Debtor’s estimation/Fair      None        $0.00
Mutual Life                          Market Value
Insurance ending
in 9983
(Irrevocable trust
Not an asset of
Debtor's
bankruptcy
estate)
Medical license      $0.00           Debtor’s opinion/estimation   None        $0.00
Northwestern         $19,497.00      Debtor’s estimation/Fair      None        $19,497.00
Mutual Life                          Market Value
Insurance

Northwestern         $20,657.00      Debtor’s estimation/Fair      None        $20,657.00
Mutual Life                          Market Value
Insurance
Northwestern         $0.00           Actual                        None        $0.00
Mutual Life
Insurance
Term life
insurance

Proof of Claim       $0.00           Debtor’s opinion/estimation   None        $0.00
Claim no. 60
filed in
bankruptcy case
19-22715-CMB
(5171 Campbell's
Land Co., Inc.)



                                                    7
           Case 20-22898-CMB             Doc 168    Filed 03/29/21 Entered 03/29/21 20:43:53 Desc Main
                                                  Document       Page 8 of 17
    Potential claim          Unknown             Debtor’s opinion/estimation  None          Unknown
    against William
    Kane and other
    potential known
    or unknown
    individuals
    assocated with
    5171 Campbell's
    Land Co., Inc
    Total                    $16,048,668.15                                                                  $9,347,306.43


      1.         Are any assets which appear on Schedule A or B of the bankruptcy petition or subsequent
                 amendments not listed above?

                 No.

                 If so, identify asset and explain why asset is not in estate:

      2.         Are any assets listed above claimed as exempt?

                 Yes. Also see Debtor’s Amended Schedule C.

IV.         Summary of Plan

            1.         Effective Date of Plan:       Within thirty (30) days of the date of the confirmation order.

            2.         Will cramdown be sought?      Yes. If the votes needed to confirm Debtor’s Chapter 11Plan are
                                                     not obtained.

            3.         Treatment of Secured Non-Tax Claims

                                                 SECURED NON-TAX CLAIMS

    Name of Creditor                 Class                           Amount Owed            Summary of Proposed
                                                                                            Treatment
    Dollar Bank Home                 3                               $536,800.00            To be paid according to
    Mortgage                                                                                modified terms in the Chapter
                                                                                            11 Plan.
    Municipality of Mt.              2                               $196.31                To be paid in full upon approval
    Lebanon                                                                                 of Chapter 11 Plan.
    Total:                                                           $536,996.31

            4.         Treatment of Secured Tax Claims

                                                   SECURED TAX CLAIMS2

2
 Debtor listed on his Schedule E/F the Pennsylvania Department of Revenue as a disputed claim as to him individually relating to the
potential personal liability of business taxes allegedly owed by Van Dyk Business Systems, Inc., formerly owned by Debtor. Debtor

                                                                 8
      Case 20-22898-CMB               Doc 168      Filed 03/29/21 Entered 03/29/21 20:43:53                     Desc Main
                                                 Document      Page 9 of 17

 Name of Creditor                   Class                            Amount Owed             Summary of Proposed
                                                                                             Treatment
 None.

         5.      Treatment of Administrative Non-Tax Claims3

                                        ADMINISTRATIVE NON-TAX CLAIMS

 Name of                 Amount Owed          Type of Debt**       Summary of Proposed Treatment and
 Creditor*                                                         Date of First Payment
 Thompson Law        $75,000.00       P - Attorney for the         Will be paid on plan effective date, if not
 Group, P.C.         Approximately Debtor – legal fees             prior thereto, and thereafter, and only with
                                                                   prior court approval.
 U.S. Trustee        $0.00            U.S. Trustee Fees            Will be paid in full on a quarterly or in
                                                                   accordance with applicable guidelines.
*Identify and Use Separate Line for Each Professional and Estimated Amount of Payment
**Type of Debt (P=Professional, TD=Trade, TX=Taxes)

         6.      Treatment of Administrative Tax Claims

                                            ADMINISTRATIVE TAX CLAIMS

 Name of Creditor*                  Amount Owed                      Type of            Summary of Proposed Treatment
                                                                     Debt**             and Date of First Payment
 None

         7.      Treatment of Priority Non-Tax

                                              PRIORITY NON-TAX CLAIMS

 Name of Creditor           Class                     Amount Owed                Date of Assessment        Summary of
                                                                                                           Proposed Treatment
 None

         8.      Treatment of Priority Tax Claims4

                                                  PRIORITY TAX CLAIMS

 Name of Creditor              Class        Amount Owed              Date of Assessment        Summary of Proposed
                                                                                               Treatment
 None

will make the appropriate amendments should there be a change in the nature of this disputed debt. To date, no action has been taken
against Debtor, and all formal action has been related to Van Dyk Business Systems, Inc.
3
  Include all § 503(b) administrative claims
4
  Include dates when any § 507(a)(7) taxes were assessed.




                                                                 9
     Case 20-22898-CMB           Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53                Desc Main
                                        Document    Page 10 of 17

       9.      Treatment of General Unsecured Non-Tax Claims

                   GENERAL UNSECURED NON-TAX CLAIMS IN EXCESS OF $500.00

 Creditor                                       Class      Total Amount Owed           Percent of Dividend
 Vision Financial Group                         4          $ 487,282.97                38.27% estimated
 Hitachi Capital America                        4          $ 129,612.82                10.18% estimated
 PNC Bank                                       4          $ 650,075.43                51.05% estimated
 PNC Bank                                       4          $ 6,336.80                  00.50% estimated
 Total                                                     $1,273,308.02


        GENERAL UNSECURED DE MINIMIS NON-TAX CLAIMS NOT IN EXCESS OF $500.00

 Creditor                                       Class      Total Amount Owed           Percent of Dividend
 Peoples Natural Gas Company LLC                5          $337.79                     100%

       10.     Treatment of General Unsecured Tax Claims

             GENERAL UNSECURED DE MINIMIS TAX CLAIMS NOT IN EXCESS OF $500.00

 Creditor                     Class                        Total Amount Owed           Percent of Dividend
 None

       11.     Will Periodic payments be made to unsecured creditors?

               Yes            No    X               No. Debtor’s Chapter 11 Plan contemplates a lump-sum
               payment to the unsecured creditors as detailed in the summaries included in Section I.

               If so:
                        Amount of each payment (aggregate to all unsecured claimants): $250,337.79.
                        Estimated date of first payment: effective date (within 30 days of Plan confirmation).
                        Time period between payments: Not applicable.
                        Estimate date of last payment: Not applicable.
                        Contingencies, if any: None known contingencies at this time.

State source of funds for planned payments, including funds necessary for capital replacement, repairs, or
improvements:

       Debtor’s Counsel is holding in an escrow account titled to Thompson Law Group, P.C., on behalf of
Debtor, $250,000.00. Debtor’s Counsel will directly disburse these funds to general unsecured creditors, in
accordance with the terms of Debtor’s confirmed Chapter 11 Plan on the effective date of the Plan in one lump-
sum payment on a pro-rata basis. The source of funds for all other plan payments will be derived through
Debtor’s exempted assets, only to the extent the household income of Debtor, including his social security
income, will not suffice.

Other significant features of the plan: None.


                                                        10
      Case 20-22898-CMB            Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53                Desc Main
                                          Document    Page 11 of 17

Include any other information necessary to explain this plan: None.

V.      Comparison with Chapter 7 Liquidation

        If Debtor’s proposed plan is not confirmed, the potential alternatives would include proposal of a
different chapter 11 plan, dismissal of the case or conversion of the case to Chapter 7. If this case is converted
to Chapter 7, a trustee will be appointed to liquidate the debtors’ non-exempt assets in the amount of
$47,754.00. In this event, all secured claims and priority claims, including all expenses of administration, must
be paid in full before any distribution is made to unsecured claimants.

        Total value of Chapter 7 estate                                               $ 9,884,302.74
               (See Section III)
        1. Less secured claims (See IV)                                               $ 536,996.31
        2. Less minimum exemptions from Schedule C                                    $ 9,275,000.59
        3. Less estimated administrative expenses (See IV)                            $    100,000.00
        4. (estimated and not including costs of sale/liquidation).
        5. Less other priority claims (See IV)                                        $           0.00
        6. Total Amount Available for Distribution to Unsecured Creditors:            $           0.00

        Divided by total allowable unsecured claims of                                $ 1,273,645.81
               (See Section II B)

        Percentage of Dividend to Unsecured Creditors:                                       0%

Will the creditors fare better under the plan than they would in a Chapter 7 liquidation?

        Yes     X                No

Explain:        Liquidation under chapter 7 would result in no distributions to unsecured creditors compared to

those distributions provided for in this Plan because of Debtor’s exemptions, as well as the costs and fees of

administering a liquidation of Debtor’s assets and the administrative expenses incurred. The Chapter 11 Plan

not only preserves the best value of the Estate, but it also provides for the most effective and efficient

disposition and administration of the Debtor’s assets. There is a very strong likelihood that no other claims will

be paid, except for some secured and administrative claims, under this scenario. The proposed Chapter 11 Plan

is in the best interest of the creditors.

VI.     DISMISSAL

        Prior to Debtor’s Bankruptcy Case being filed, Debtor and the various creditors were engaged in

negotiations that failed. Debtor has very little non-exempt assets and valued herein at Forty-Seven Thousand


                                                         11
       Case 20-22898-CMB     Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53 Desc Main
                                      Document      Page 12 of 17
Seven Hundred Fifty-Four Dollars ($47,754.00). He can employ a vigorous legal defense to any claims against

him, as well as vigorously defend any action taken by a creditor on a judgment. All of Debtor’s general

unsecured creditors are alleged individual business debt creditors, and his assets are owned jointly with his

spouse as tenants by the entirety. To his knowledge, Debtor does not have any joint unsecured debt with for

which his wife is a co-debtor. Under Pennsylvania law, Debtor can, at any time, transfer or convert his exempt

assets. A dismissal of Debtor’s case would not benefit creditors as it would put creditors back to where they

were prior to this case being filed with the prospects of a lot of litigation and little non-exempt assets to pursue.

Nevertheless, while the proposed Chapter 11 Plan is in the best interest of creditors, a dismissal of Debtor’s

Bankruptcy Case in their best interest as compared to a conversion of the Bankruptcy Case to Chapter 7 where

no funds would be remaining after secured and/or administrative claims are paid.

VII.    Feasibility

        A.     If prepared, Income Statements for Prior 12 Months are available on the Court Docket.
        B.     If Prepared, Cash Flow Statements for Prior 12 months are available on the Court Docket.
        C.     Attach Cash Flow Projections for Next 12 months.



        Estimated amount to be paid on effective date of plan, not including administrative expenses:

        $254,145.90

        Show how this amount was calculated:


        Monthly plan payments:
                                       $3,611.80       Dollar Bank first monthly payment (secured)
                                       $3,611.80       Total monthly plan payment

        One time lump-sum payments:

                                       $250,000.00     General unsecured creditors
                                       $    337.79     De Minimis unsecured creditors
                                       $    196.31     Municipality of Mt. Lebanon (secured)
        Total lump-sum payments:       $250,534.10

        Total estimated payments on effective date: $254.145.90



                                                         12
      Case 20-22898-CMB          Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53 Desc Main
                                          Document        Page 13 of 17
        While not included in the above estimate of payments, Debtor estimates that administrative class
payments might be an estimated $100,000.00 or less, in total. Debtor’s counsel fees are current, to date, and
Debtor has pledged to keep those fees paid and current to the extent that those fees are approved by order of
court prior to payment. Fees owed to the United States Trustee are current and Debtor anticipates that those
fees will be paid and obligation current on the date of confirmation. Debtor is unaware of any other
administrative fees currently owed or anticipated other than accounting fees of $300.00.

What assumptions are made to justify the increase in cash available for the funding of the plan? Not applicable.

Cash on hand $264,140.51      Current amount in Counsel’s escrow and IOLTA accounts (redacted version
                              available upon request) plus the amount on hand in Debtor’s Debtor in Possession
                              account per his February monthly operating report.

Cash on hand $254,534.10      (Estimated amount available on date of confirmation, to be adjusted, if needed)

Will funds be available in the full amount for administrative expense on the effective date of the plan? Yes

From what source? See above.

If not available, why not and when will payments be made? N/A.

VIII. Management Salaries
                                         MANAGEMENT SALARIES

 Position/Name of Person Holding       Salary at Time of Filing             Proposed Salary
 Position                                                                   (Post-Confirmation)
 None

IX.    Identify the Effect on Plan Payments and Specify Each of the Following:

       1.      What, if any, Litigation is pending?

 Caption of Suit and Case Nature of Proceedings           Court of Agency             Status or Disposition
 Number                                                   Location
 US Foods, Inc v. Kane et. Civil                          United States District      Stayed
 al                                                       Court for Western
                                                          District of Pennsylvania
                                                          Case No. 19-946-JFC
 Vision Financial Group,     Civil                        Allegheny County Court      Stayed
 Inc. v. Will Kane et. al                                 of Common Pleas
                                                          GD-20-006196
 Maglin v. 5171              Civil                        Allegheny County Court      Stayed
 Campbells Land                                           of Common Pleas
 Company, LLC v.                                          GD-18-004336
 William Kane, et. al
 Foundations Building        Civil                        Allegheny County Court      Stayed
 Materials, LLC v.                                        of Common Pleas
 William Kane et. al                                      AR-20-002688


                                                       13
      Case 20-22898-CMB        Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53 Desc Main
                                       Document   Page 14 of 17
 Hitachi Capital America     Civil                 State of Minnesota       Stayed
 Corp. v. Ronald G.                                County of Ramsey
 Linaburg                                          District Court, Second
                                                   Judicial District
                                                   62-CV-19-6592
 In Re: Ronald G.            Bankruptcy            United States Bankruptcy Pending
 Linaburg                                          Court for the Western
 20-22898                                          District of Pennsylvania
 In Re: Ronald G.            Bankruptcy Adversary  United States Bankruptcy Pending
 Linaburg                    Case                  Court for the Western
 20-22898                                          District of Pennsylvania
                                                   21-02037-CMB


       2.     What, if any, Litigation is Proposed or Contemplated? Any other litigation, other than the above-
              listed matters, are currently unknown, and Debtor reserves the right to amend should he become
              aware of any.

X.     Additional Information and Comments

       Debtor’s proposed Chapter 11 Plan has been proposed in good faith and is feasible, as described herein.
Furthermore, the Chapter 11 Plan is in the best interest of creditors.

XI.    Certification

       The undersigned hereby certifies that the information herein is true and correct to the best of my
       knowledge and belief formed after reasonable inquiry.

       Date: March 29, 2021                         /s/Ronald G. Linaburg
                                                    Signature of Debtor

       Date: March 29, 2021                         /s/Brian C. Thompson
                                                    Brian C. Thompson, Esquire
                                                    PA-91197
                                                    125 Warrendale Bayne Road, Suite 200
                                                    Warrendale, PA 15086
                                                    724-799-8404 Telephone
                                                    724-799-8409 Facsimile
                                                    bthompson@thompsonattorney.com




                                                       14
       Case 20-22898-CMB               Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53                            Desc Main
                                              Document    Page 15 of 17
                                      HISTORIC SUMMARY SINCE CASE FILING 2020-2021


       Post      Jan.       Feb.      Mar.    Apr.    May     June    July     Aug.    Sept.      Oct.           Nov.          Dec.
   Petition      2021       2021      2021    2021    2021    2021    2021     2021    2021       2020           2020          2020
   Periods
     Total      $82,615    $5,298     N/A     N/A     N/A     N/A        N/A   N/A     N/A       $35,000       $40,000       $50,225
Cash Flow
      from
Operations
          :
Less Total      $67,117   $23,488     N/A     N/A     N/A     N/A        N/A   N/A     N/A        $9,043       $30,209       $42,937
Disbursem
       ents
Excluding
 PMTS to
 Creditors
 In a Plan
 Total Net      15,498    ($18,190)   N/A     N/A     N/A     N/A        N/A   N/A     N/A       $25,957        $9,791      $7,288.48
Cash Flow

        Debtor has deposited with Debtor’s Counsel, Thompson Law Group, P.C., $250,000. Those funds
 are being held in escrow pending confirmation of Debtor’s Chapter 11 Plan. Other funding needed for
 Debtor’s proposed Chapter 11 Plan is the lump-sum payments of the de minimis unsecured class in the
 amount of $337.79, and a secured tax lien in the amount of $196.31, for a total of $534.10. Otherwise, the
 only other payment obligation under Debtor’s proposed Chapter 11 Plan is a long-term continuing debt
 owed to Dollar Bank, which will receive monthly payments of $3,611.80 for no more than 60 months, if
 not paid in full prior to that 60-month period via sale of otherwise (a sale of this real property is not
 contemplated nor necessary for feasibility of Debtor’s Plan). Any deficit in Debtor’s monthly budget will
 be paid from Debtor’s exempt assets, which have increased in value since his Bankruptcy Case was filed
 and are substantial enough to cover any deficits in Plan funding after the unsecured claims are paid from
 the funds being held in Debtor’s Counsel’s escrow account.

 Definitions:

 Total Projected Cash Flow from Operations: Total amount of projected funds collected in a specific period from cash sales, collection
 of accts receivable, and other income, excluding loan proceeds, cash contributions from insiders, and sales taxes collected. For
 Debtor, the majority of cash flow comes from his use of exempt assets.

 Total disbursements excluding payments to creditors in a plan: Total projected disbursements in a specific period for production costs,
 general and administrative costs, excluding payments to creditors to be paid under the terms of the proposed plan.


 .




                                                                    15
              Case 20-22898-CMB            Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53                            Desc Main
                                                  Document    Page 16 of 17
                                                           PROJECTED SUMMARY

       Post   Month 1    Month 2    Month 3    Month 4    Month 5    Month 6     Month 7    Month 8    Month 9      Month      Month     Month
   Petition                                                                                                          10         11       12
    Periods
      Total    $42,628   $42,628    $42,628    $42,628    $42,628     $42,628    $42,628    $42,628     $42,628    $42,628    $42,628    $42,628
  Projected
 Cash Flow
      from
Operations:
 Less Total    $34,559   3610.00    3610.00    3610.00    3610.00     3610.00    3610.00    3610.00     3610.00    3610.00    3610.00    3610.00
  Projected
Disbursem
       ents
 Excluding
  PMTS to
  Creditors
  In a Plan
Anticipated    $8,069    $8,069     $8,069      $8,069     $8,069     $8,069      $8,069     $8,069     $8,069     $8,069      $8,069     $8,069
 Cash Flow
  Available
   for Plan

            This projected summary represents an average of the 5 monthly financial reports filed to date and
     available on the docket in this Case. Debtor’s Plan will be funded by the $250,000 being held by
     Thompson Law Group, P.C., Debtor’s Counsel, which will be disbursed on the effective date of the
     Chapter 11 Plan (within 30 days of Plan confirmation). Therefore, feasibility of Debtor’s proposed
     Chapter 11 Plan does not depend on monthly income, and any potential deficit will be cured with
     Debtor’s use of his exempt assets.
     Definitions:

     Total Projected Cash Flow from Operations: Total amount of projected funds collected in a specific period from cash sales, collection
     of accts receivable, and other income, excluding loan proceeds, cash contributions from insiders, and sales taxes collected.

     Total disbursements excluding payments to creditors in a plan: Total projected disbursements in a specific period for production costs,
     general and administrative costs, excluding payments to creditors to be paid under the terms of the proposed plan.




                                                                       16
            Case 20-22898-CMB            Doc 168 Filed 03/29/21 Entered 03/29/21 20:43:53                  Desc Main
                                                Document    Page 17 of 17
                                                        PLAN FEASABILITY

          Post   Month    Month    Month    Month    Month    Month    Month    Month    Month    Month     Month      Month
      Petition    1        2        3        4        5        6        7        8        9        10        11         12
       Periods
  Anticipated    $3,612   $3,612   $3,612   $3,612   $3,612   $3,612   $3,612   $3,612   $3,612   $3,612    $3,612     $3,612
      Receipts
 Available for
         Plan:
Less Proposed    $3,612   $3,612   $3,612   $3,612   $3,612   $3,612   $3,612   $3,612   $3,612   $3,612    $3,612     $3,612
          Plan
    Payments:

Overage/(Shor     $0       $0       $0       $0       $0       $0       $0       $0       $0       $0        $0         $0
 tage) of Cash
          Flow




            Debtor is paying the general unsecured class via lump-sum payments on the Plan effective date,
     which will be within 30 days of an order of court confirming Debtor’s Chapter 11 Plan. To that end,
     Debtor’s Counsel, Thompson Law Group, P.C., is holding $250,000 in an escrow account to make those
     disbursements. Therefore, the projected cash flows are only needed to represent the ongoing payment to
     Dollar Bank as no other funds are necessary. To the extent that additional funds would be necessary,
     Debtor will use his exempt assets for any monthly deficit.




                                                                 17
